 1

 2                                                                                 JS-6

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10

11   GERALD GUY BYRNE,                          Case No. 8:18-00734 MCS (ADS)

12                             Petitioner,

13                             v.               JUDGMENT

14   MONTGOMERY,

15                             Respondent.

16

17         Pursuant to the Court’s Order Accepting Report and Recommendation of United

18   States Magistrate Judge and Dismissing Case, IT IS HEREBY ADJUDGED that the

19   above-captioned case is dismissed with prejudice.

20

21   DATED: July 9, 2021              ____________________________________
                                      ___
                                      __ ____
                                           ______
                                                ___
                                                  ____
                                                    ____
                                                    __   ________
                                                              _____
                                                                  __
                                                                  _ ___
                                                                     _ _
                                      THE HONORABLE MARK C. SCARSI   SCA
22                                    United
                                      U i d States
                                             S      District
                                                    Di i Judge
                                                             J d

23

24
